856 F.2d 196
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Samuel J.M. DAVIS, Jr., Defendant-Appellant.
No. 88-5787.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1988.

1
Before KENNEDY and WELLFORD, Circuit Judges, and HERMAN JACOB WEBER, District Judge.*

ORDER

2
This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the file shows that the criminal defendant, Davis, seeks to appeal the order of the district court entered June 27, 1988, denying his pretrial motion to act as co-counsel in his criminal trial with his court-appointed attorney.  Appellant appealed from that order on July 6, 1988.  The district court docket sheet reflects that Davis' criminal trial is scheduled to commence August 22, 1988.


4
This court lacks jurisdiction in this appeal.  The order denying the defendant's motion for "hybrid representation" does not fall within the narrow class of situations in criminal prosecutions which are permitted interlocutory review under the collateral order exception of Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   See United States v. Bratcher, 833 F.2d 69, 72 (6th Cir.1987), cert. denied, 108 S.Ct. 760 (1988).  Moreover, a criminal defendant has no constitutionally protected right to proceed pro se in addition to being represented by an attorney at his trial.  See United States v. Mosley, 810 F.2d 93, 97-98 (6th Cir.), cert. denied, 108 S.Ct. 129 (1987).


5
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Herman Jacob Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation